DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






Response to Arguments
Applicant’s arguments, see Pages 6-8, filed November 09, 2022, with respect to clarification of the compliant member in claims 1, 6 and 13’s limitations have been fully considered and are persuasive.  The prior art rejection of claims 1-20 has been withdrawn. 









Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,699,546 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is being taught by the claims of the U.S. Patent.
Patented claim 1 recites an earbud which perform the feature of an elastomeric loop pivotally coupled to a second end of the housing by a hinge at each end of the elastomeric loop.     
The pending claim 1 recites an earbud which perform the feature of the elongated compliant body and second end are sized and shaped to be positioned within an ear of a user.
The difference between the two claims is that the pending claim 1 recites an additional element, “the elongated compliant body and second end are sized and shaped to be positioned within an ear of a user.” to perform the claimed feature.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention AIA  (FITF) to add the limitations of patenting claim 3 to arrive at the pending claim 1 limitations.  

Pending claims 2-20 have similar limitations comparing the patented claims 2-8 as shown on the table below.

				
Pending claims
Patented claims
1. An earbud, comprising: an earbud housing defining an opening; a speaker disposed within the earbud housing, and oriented to emit audio through the opening defined by the earbud housing; and a compliant member comprising flexible material and having first and second ends and an elongated compliant body therebetween, wherein the first end is pivotally coupled with the earbud housing and  the elongated compliant body and second end are sized and shaped  to be positioned within an ear of a user.  
2. The earbud as recited in claim 1, further comprising a biometric sensor disposed within the earbud housing and including a sensing surface arranged along an exterior surface of the earbud housing and a processor configured to change an operational state of the earbuds based on a value of a biometric parameter detected by the biometric sensor.  
3. The earbud as recited in claim 2, wherein the processor is further configured to determine whether the earbud is positioned in the ear of the user and, when the earbud is positioned in the ear of the user, determine an orientation of the earbud housing within the ear of the user or, when the earbud is not positioned in the ear of the user, change the operational state of the earbud to a standby or deactivated state.  
4. The earbud as recited in claim 2, wherein the biometric sensor is selected from the group consisting of a temperature sensor, a capacitive sensor, and a proximity sensor.  
5. The earbud as recited in claim 1, further comprising a second compliant member comprising a flexible material and having a first end pivotally coupled with the earbud housing and a second end configured to engage with an exterior portion of the ear of the user.  
6. An earbud, comprising: a speaker; an electrical component electrically coupled to the speaker; an earbud housing, comprising: a first housing component enclosing the speaker; and a second housing component enclosing the electrical component and being removably coupled to the first housing component; and a compliant member comprising flexible material and a reinforcing member, the compliant member having a first end pivotally coupled with the earbud housing a second end opposite the first end and a compliant body extending between the first and second ends, wherein the compliant body and second ends are configured to be positioned within an ear of a user.  
7. The earbud as recited in claim 6, wherein the earbud further comprises a second compliant member having a first end pivotally coupled with the earbud and a second end configured to engage with an exterior portion of the ear of the user.  
8. The earbud as recited in claim 7, wherein the compliant member and the second compliant member are each coupled to the second housing component with a hinge.  
9. The earbud as recited in claim 6, wherein the first housing component defines a channel and the second housing component comprises a protrusion configured to engage the channel to removably couple the second housing component to the first housing component.  
10. The earbud as recited in claim 9, wherein the first end of the compliant member is pivotally coupled to the second housing component and the protrusion of the housing component comprises a seal that inhibits intrusion of liquid between the first and second housing components.  
11. The earbud as recited in claim 6, wherein the electrical component is selected from the group consisting of a battery, memory, a sensor, and a microphone.  
12. The earbud as recited in claim 6, wherein the compliant member comprises a length of rigid material, the rigid material being more rigid than the flexible material of the compliant member.  
13. An earbud, comprising: an earbud housing; a speaker disposed within the earbud housing and oriented so that audio emitted by the speaker exits the earbud housing through an opening; and first and second compliant members, each member comprising flexible material and having first end and second ends and an elongated compliant body disposed therebetween, and wherein the first end of each of the first and second compliant members is pivotally coupled with the earbud housing and the elongated compliant body and second end of each of the first and second compliant members is sized and shaped to be positioned within an ear of a user.  
14. The earbud as recited in claim 13, wherein the first compliant member comprises a second end configured to be positioned within a first ear of a user and the second compliant member comprises a second end configured to engage an exterior portion of the first ear of the user when the earbud is positioned within the first ear of the user.  
15. The earbud as recited in claim 14, wherein the second end of the second compliant member is further configured to be positioned within a second ear of the user and the first compliant member is further configured to engage an exterior portion of the second ear of the user when the earbud is positioned within the second ear of the user.  
16. The earbud as recited in claim 13, wherein the first and second compliant members are the same length.  
17. The earbud as recited in claim 13, wherein the flexible material is an elastomeric material and the first and second compliant members each comprise a reinforcing member that is more rigid than the elastomeric material.  
18. The earbud as recited in claim 13, wherein the first and second compliant members are coupled to the earbud housing with hinges.  
19. The earbud as recited in claim 13 further comprising a microphone configured to monitor voice input from a user of the earbud.  
20. The earbud as recited in claim 19 further comprising a biometric sensor disposed within the housing and being configured to measure a biometric parameter of the user and a processor configured to process the voice input from the user and to change an operating state of the microphone based on the measured biometric parameter of the user.


1. An earbud, comprising: a housing defining an opening proximate a first end of the housing; a speaker disposed within the housing and oriented so that audio emitted by the speaker exits the housing through the opening defined by the housing; a biometric sensor positioned along an exterior surface of the housing at the first end of the housing and an elastomeric loop pivotally coupled to a second end of the housing by a hinge at each end of the elastomeric loop.
2. The earbud as recited in claim 1, wherein the first end is positioned on an opposite end of the housing from the second end.
3. The earbud as recited in claim 1, wherein when the earbud is positioned for use within an ear of a user, the elastomeric loop engages the concha of the ear to compress the biometric sensor against a surface of the tragus of the ear.
4. The earbud as recited in claim 1, wherein the earbud has a symmetric geometry that allows the earbud to be worn and operated interchangeably in either ear of a user.
5. The earbud as recited in claim 1, wherein the biometric sensor is positioned along an exterior surface of the housing at the first end of the housing and selected from the group consisting of a heart rate sensor, a GSR (galvanic skin response) sensor, an electrocardiogram (EKG) sensor, an impedance cardiography (ICG) sensor and a temperature sensor.
6. The earbud as recited in claim 1, wherein the elastomeric loop is removable and wherein the removable elastomeric loop includes contacts that electrically couple the housing with the elastomeric loop when the removable elastomeric loop is attached to the housing.
7. The earbud as recited in claim 1, wherein the elastomeric loop is pivotally coupled to two different locations on the housing.
8. The earbud as recited in claim 1, wherein the elastomeric loop is at least partially reinforced by spring steel.


.












Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
December 7, 2022